Citation Nr: 0302340	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than June 23, 
1993, for the grant of service connection for post-traumatic 
stress disorder, to include whether there was clear and 
unmistakable error in an August 1976 rating decision denying 
service connection for a psychiatric disability, for the 
purpose of accrued benefits.  

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder, based on an initial award, for the 
purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to November 
1945.  He died in March 1997.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

At the time of the veteran's death, his appeal of the issues 
of entitlement to an effective date prior to June 23, 1993, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD), to include whether there was clear and 
unmistakable error (CUE) in an August 1976 rating decision 
denying service connection for a nervous disorder; 
entitlement to a rating in excess of 50 percent for PTSD, 
based on an initial award, see Fenderson v. West, 12 Vet. 
App. 119 (1999); and entitlement to a compensable rating for 
a left pneumothorax; were pending before the Board.  However, 
because of his death, the Board had no jurisdiction to 
adjudicate the merits of his appeal.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R.§ 20.1302 (2002).  In April 
1997, the Board dismissed the veteran's appeal for lack of 
jurisdiction.  

In July 1997, the appellant, surviving spouse of the veteran, 
filed her claim for accrued benefits.  The RO denied the 
claim in June 2000, and she appealed.  In a May 2001 
decision, the Board denied entitlement to a compensable 
rating for a left pneumothorax residuals, for the purpose of 
accrued benefits, and remanded the issues, also for accrued 
benefits purposes, involving an earlier effective date for 
the grant of service connection for PTSD, to include whether 
there was CUE in an earlier rating decision, and entitlement 
to a rating in excess of 50 percent for PTSD.  The RO denied 
the claims holding that there were no periodic monetary 
benefits to which the veteran was entitled due and unpaid at 
the time of his death.  Hence, the appellant's claim for 
accrued benefits was denied, and she pursued her appeal.  


FINDINGS OF FACT

1.  VA's duty to assist the appellant in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran died in March 1997.  

3.  At the time of the veteran's death, he had claims pending 
of entitlement to an effective date prior to June 23, 1993 
for the grant of service connection for post-traumatic stress 
disorder (PTSD), to include whether there was clear and 
unmistakable error (CUE) in an August 1976 rating decision 
denying service connection for a nervous disorder; 
entitlement to a rating in excess of 50 percent for PTSD, 
based on an initial award; and entitlement to a compensable 
rating for a left pneumothorax.  

4.  The appellant, as the surviving spouse of the veteran, 
filed her claim for accrued benefits in July 1997, which is 
within one year following the veteran's death.  

5.  In an unappealed August 6, 1976, decision, the RO denied 
entitlement to service connection for residuals of combat 
fatigue.  

6.  The appellant has not demonstrated that the facts, as 
they were known at the time of the RO's August 1976 rating 
decision, were not before the RO; that the RO incorrectly 
applied the extant statutory and regulatory provisions in 
effect that time; or that, but for any alleged error, the 
outcome of the decision would have been different.  

7.  On June 23, 1993, VA received the veteran's claim of 
entitlement to service connection for PTSD; in August 1993, 
the RO granted service connection for PTSD, effective June 
23, 1993, the date of receipt of his claim.  

8.	Effective October 27, 1993, PTSD precluded substantial 
gainful employment.


CONCLUSIONS OF LAW

1.  The August 6, 1976, rating decision denying entitlement 
to service connection for residuals of combat fatigue was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105 
(2002).

2.  The criteria for an effective date earlier than June 23, 
1993, for the grant of service connection for PTSD for 
accrued benefit purposes have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 3.400(b)(2), 3.1000 
(2002).  

3.  Neither rating criteria for PTSD, effective before or as 
of November 7, 1996, are more favorable to the veteran based 
on the evidence of record.  38 C.F.R. §§ 4.130, Diagnostic 
Code 9411 (2002); 38 C.F.R. § 4.132, Diagnostic code 9411 
(1996) 

4.  The criteria for a 100 percent rating for PTSD effective 
from October 27, 1993, for accrued benefit purposes, has been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 
3.1000, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions. 

The Board finds that the correspondence sent to the appellant 
in December 1997, May 2000, June 2000, and February 2002, 
describing what VA would do to assist the appellant, the 
evidence the appellant needed to provide, and the evidence 
the VA had.  Moreover, a June 2000 Statement of the Case and 
an October 2002 Supplemental Statement of the Case, provided 
to both the appellant and her representative, provided notice 
to the appellant of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  Thus, 
the appellant has been provided notice of what VA was doing 
to develop the claim, notice of what she could do to help her 
claim, and notice of how her claim was still deficient.  Cf. 
Quartuccio v. Principi, 16 Fed App. 183 (2002).  In response, 
the appellant notified VA in March 2002 that there was no 
additional information or evidence that she wanted VA to try 
to obtain.  Further, because the adjudication of the accrued 
benefits claims at issue must be based on evidence actually 
or constructively in the file at the time of the veteran's 
death, the notification and development provisions of the 
VCAA are not applicable in this appeal.  Under the 
circumstances, no further assistance is necessary to comply 
with the requirements of this legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claim.  

Accrued Benefits

Periodic monetary benefits authorized under laws administered 
by VA to which a payee was entitled at the payee's death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of death and due to the 
payee but unpaid for a period not to exceed two years prior 
to the last date of entitlement will, upon the death of the 
payee, be paid to the payee's spouse.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000.  

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a); see also Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  

In the case at hand, the veteran died in March 1997 and, at 
the time of his death, he had claims pending for entitlement 
to an effective date prior to June 23, 1993, for the grant of 
service connection for PTSD, to include whether there was CUE 
in an August 1976 rating decision denying service connection 
for residuals of combat fatigue; entitlement to a rating in 
excess of 50 percent for PTSD, based on an initial award; and 
entitlement to a compensable rating for a left pneumothorax.  
In the instant case, the remaining claims currently before 
the Board were pending at the time of the veteran's death, 
and thus entitles the appellant to accrued benefits if 
supported by the evidence.   

The only requirement imposed regarding a claim for accrued 
benefits is that the application "must be filed within one 
year after the date of death."  See 38 U.S.C.A. § 5121(c); 
38 C.F.R. § 3.1000 (c).  In this case, the appellant, as 
surviving spouse of the veteran, filed her claim for accrued 
benefits in July 1997, the same year as the veteran's demise.  
She thus meets the one-year regulatory requirement for filing 
an accrued benefits claim.  Id.  

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Jones, 136 F.3d 
at 1300 (a survivor's accrued benefits claim derives from the 
veteran's having had a claim pending at date of death).  See 
also Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996) (an 
accrued benefits claimant basically has the right to stand in 
the shoes of the veteran and pursue his claim after his 
death).  Hence, in connection with its consideration of this 
appeal, the Board will adjudicate the claims of entitlement 
to an effective date prior to June 23, 1993 for the grant of 
service connection for PTSD, to include whether there was CUE 
in an August 1976 rating decision denying service connection 
for residuals of combat fatigue; and entitlement to a rating 
in excess of 50 percent for PTSD, based on an initial award, 
each for the purpose of accrued benefits, on the basis of the 
evidence that was actually or constructively of record at the 
time of the veteran's death in March 1997.  

A.  Earlier Effective Date, to include CUE

The appellant maintains that an effective date earlier than 
June 23, 1993, is appropriate for the veteran's grant of 
service connection for PTSD, to include that there was CUE in 
the RO's August 6, 1976, rating decision denying the veteran 
entitlement to service connection for a nervous disorder.  
The appellant, however, has not presented specific arguments 
as to what the alleged error was and, unless it is the kind 
of error that, if true, would be clear and unmistakable on 
its face.  

In an August 6, 1976, rating decision, the RO denied the 
veteran entitlement to service connection for residuals of 
combat fatigue.  The evidence available at the time of that 
decision shows that the veteran was a bomber pilot during 
World War II, who was treated in service for operational 
exhaustion with chronic fatigue in May 1944.  Following 
treatment, he was returned to duty, with no residuals of 
combat fatigue noted in subsequent service medical records, 
to include the report of his service discharge medical 
examination of October 1945.  The October 1945 study 
specifically revealed a normal psychiatric examination.  

The post service evidence available in August 1976 revealed 
no medical evidence of treatment for a psychiatric disability 
for over twenty-seven years after his discharge from active 
duty.  In 1971, medical evaluations attributed his condition 
to alcoholism that had begun in 1969.  No where in those 
records is there any medical opinion of a nexus between the 
veteran's medical condition and treatment he received at any 
time after 1945, to include the treatment he received while 
hospitalized in 1971, and his active duty service.  Based on 
the evidence of record and application of the applicable law 
and regulations, the RO, in its August 6, 1976, rating 
decision denied entitlement to service connection for the 
residuals of combat fatigue.  Although notified of the 
decision and advised of his appellate rights by VA letter 
dated in August 1976, the veteran did not perfect an appeal 
of the decision.  Therefore, the August 6, 1976, decision is 
final, and subject to modification only on the basis of CUE.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Board notes that only the evidence, statutes, 
regulations, and legal precedent that were available to the 
RO at the time of its August 1976 decision may be considered 
in making a CUE determination.  Any claim predicated on a 
post-decision regulation promulgation does not constitute a 
valid claim for clear and unmistakable error.  See Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc).  Only if 
those statutory and regulatory provisions extant at the time 
were incorrectly applied would there be CUE.  

CUE is defined as "the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Review for CUE in a prior final decision must be based on the 
record and the law as it existed when that decision was made 
(emphasis added).  See Russell, 3 Vet. App. at 314.  

In Russell the Court propounded a three-pronged test for 
determining when there is CUE present in a prior decision.  
These are:  (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed a the time of the 
prior adjudication in question.  See Russell, 3 Vet. App. at 
313-14.  

Further, with respect to the first prong of the Russell test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
See Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Cook v. 
Principi, 2002 U.S. LEXIS 26434 (Dec. 20, 2002).

As to pleading CUE, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be clear and unmistakable on its 
face, persuasive reasons must be given as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the alleged error.  See Fugo, 6 Vet. App. 
at 43-44.  If the error alleged is not the type of error 
that, if true, would be clear and unmistakable on its face, 
if the moving party is only disagreeing with how the RO 
evaluated the facts before it, if the moving party has only 
made a nonspecific allegation of a failure on the part of the 
RO to follow regulations, if the allegation is one of a 
failure on the part of VA to fulfill its duty to assist, or 
if the moving party has not expressed with specificity how 
the application of cited laws and regulations would dictate a 
"manifestly different" result, the case must be dismissed 
without prejudice because of the absence of a legally 
sufficient pleading.  See Disabled American Veterans v. 
Gober, 234 F.3d 682 (Fed.Cir. 2000); Caffrey v. Brown, 
6 Vet. App. 377, 384 (1994).  

In asserting CUE in the RO's August 6, 1976, rating decision, 
the appellant has not alleged how the facts as they were 
known at the time of that decision were not before the RO 
adjudicator.  She has not shown how the RO incorrectly 
applied the extant law and regulations in reaching its August 
6, 1976, rating decision, nor has she asserted how, but for 
any alleged error, the outcome of the decision would have 
been different.  

On the basis of the evidence of record at the time of the 
RO's August 6, 1976, rating decision, the correct facts, as 
they were known at the time, were reviewed; there was no 
"undebatable" error of sort which would have manifestly 
changed the outcome at the time it was made; and the 
determination was made on, and was consistent with, the 
record and law and regulations that existed at the time of 
the decision.  For the above-enumerated reasons, the Board 
finds the appellant has failed to establish CUE in the RO's 
August 6, 1976 rating decision.  

On June 23, 1993, VA received the veteran's claim for 
entitlement to service condition PTSD.  According to the 
governing statutory and regulatory authority, the effective 
date of an award of compensation based on an original claim, 
a claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  As regards a 
claim of entitlement to service connection, the effective 
date of an award of benefits will be the day following 
separation from active service, or the date entitlement 
arose, if the claim is received within one year after 
separation from service.  Otherwise, the effective date will 
be the date of receipt of the claim, or date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  (Emphasis added.)

In the veteran's case, subsequent to the RO's August 1976 
rating decision, he did not file his claim for service 
connection for PTSD until many years later, and, obviously, 
many years after his separation from active service; 
therefore, the effective date of his claim would not be 
retroactive to the date of separation from active duty 
service.  However, the appellant asserts that the veteran's 
claim for service connection for PTSD should be effective 
from the time he filed his claim for residuals of combat 
fatigue, in July 1976.  As noted earlier, the RO, in an 
unappealed rating decision dated in August 1976, denied that 
claim and the Board has found that the August 1976 rating 
decision did not contain clear and unmistakable error.  

The veteran's VA outpatient treatment records for October 
1992 to June 1993 show complaints of war related flashbacks, 
sleeplessness and anxiety.  The medical impression was that 
the veteran was had anxiety/PTSD.  On VA psychiatric 
examination in July 1993, PTSD was diagnosed, with medical 
opinion of a nexus, or link, to the veteran's active duty 
service.  Although VA medical records may be considered an 
informal claim for benefits, see 38 C.F.R. § 3.157, service 
connection for PTSD had not been granted at the time of the 
veteran's 1992 or 1993 VA outpatient clinic treatment.  As 
such, the assignment of June 23, 1993, as the effective date 
for granting service connection for PTSD was appropriate.  No 
earlier date is warranted, with the actual payment of 
monetary benefits effective the first day of the calendar 
month following the month in which the award became 
effective, which was July 1, 1993, in the veteran's case.  
See 38 C.F.R. § 3.31 (2002).  

For all the foregoing reasons, the Board finds that, at the 
time of the veteran's death, an effective date earlier than 
June 23, 1993, for the grant of service connection for PTSD 
was not warranted.  Therefore, there are no periodic monetary 
benefits to which the deceased veteran was entitled that were 
due and unpaid on this issue.  For that reason, the 
appellant's claim of entitlement to an effective date prior 
to June 23, 1993, for the grant of service connection for 
PTSD, on an accrued basis, must be denied.  

B.  Increased Rating-general provisions

In addition to granting the veteran service connection for 
PTSD in its August 1993 rating decision, the RO assigned the 
disability a 10 percent rating, effective from June 23, 1993, 
the date of receipt of the claim.  In October 1993, the 
veteran expressed his dissatisfaction with the 10 percent 
rating.  The RO, in a rating decision dated in February 1995, 
increased the rating for PTSD to 50 percent, effective from 
June 23, 1993, the date of receipt of the veteran's claim for 
service connection for PTSD.  The veteran pursued his appeal.  

As a result of the February 1995 RO decision, the 50 percent 
rating has, in effect, become the initial rating for the 
veteran's service-connected PTSD.  Therefore, the Board has 
recharacterized the issue as entitlement to a rating in 
excess of 50 percent for PTSD, based on an initial award, for 
the purpose of accrued benefits.  See Fenderson, 12 Vet. App. 
at 126.  

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 
Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of a 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

In the case at hand, the veteran's service-connected PTSD is 
evaluated under schedular criteria for evaluating psychiatric 
disabilities.  By regulatory amendment effective November 7, 
1996, substantive changes were made to that criteria, as set 
forth at 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); 65 Fed.Reg. 33422 (2000). 

Here, neither the former or revised applicable schedular 
criteria are clearly more favorable to the claim.  Inasmuch 
as the RO has appropriately considered the claim for a rating 
in excess of 50 percent, based on an initial award, under the 
former and revised criteria, there is no prejudice to the 
appellant in the Board doing likewise and applying the more 
favorable result, if any.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under 
that formula, a 50 percent evaluation was assigned where an 
ability to establish or maintain effective or favorable 
relationships with people was shown to be considerably 
impaired, by reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels so reduced as 
to result in considerable industrial impairment.  Id.  

A 70 percent evaluation was warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was shown to be severely impaired, 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in severe industrial impairment.  Id. 

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  These criteria represent 3 independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996). 

Under the revised criteria, now set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002), a 50 percent evaluation 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id. 

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.

The report of the veteran's July 1993 VA psychiatric 
examination notes complaints of insomnia, concentration and 
irritability problems  He felt somewhat detached and had no 
close friends, other than his wife.  He had difficulty 
working and had not worked consistently since 1969, although 
he had worked intermittently at various golf courses in 
maintenance and as a cashier.  The veteran also noted that he 
could not watch war movies, that he was easily angered, and 
that he suffered from nightmares.  On examination he was 
alert and oriented, but his mood was confused and anxious.  
There were no loose associations, flight of ideas, auditory 
or visual hallucinations or any suicidal or homicidal 
ideation.  Thoughts were logical and goal-directed, and 
speech was normal.  Attention and concentration were grossly 
intact.  Insight was good.  Judgment and remote and recent 
memory were intact.  The psychiatrist found moderate PTSD.  

The veteran's VA outpatient treatment records from mid-1993 
to early 1995 show that he was receiving counseling and 
medications for his PTSD.  Reports of 1994 show some 
improvement after a change of medication, manifested by 
improved sleep, appetite and interest.  Still, he described 
sleeping problems, a phobia of flying, and he remained 
irritable.  Moreover, beginning on October 27, 1993, a VA 
psychologist opined the veteran had severe PTSD, and that he 
was unemployable.  This opinion was repeated in February 
1994, April 1994, May 1994, June 1994, and December 1994.  
Further, in December 1993, a VA psychiatrist opined that the 
veteran was unemployable.  In light of these factors, the 
Board finds that effective October 27, 1993, the veteran's 
PTSD warranted a 100 percent evaluation under the old 
schedular criteria due to PTSD precluded employment.  
Therefore, the Board grants a 100 percent evaluation for PTSD 
for accrued purposes effective from October 23, 1993.

As a 100 percent evaluation has been granted under the old 
criteria, the Board need not consider the new criteria as a 
higher rating than 100 percent cannot be awarded as a matter 
of law. 


ORDER

As there was no clear and unmistakable error in an August 
1976 rating decision, an effective date earlier then June 23, 
1993, for accrued benefit purposes, is denied.  

A 100 percent rating for post-traumatic stress disorder 
effective from October 23, 1993, for the purpose of accrued 
benefits, is granted, subject to the laws and regulations 
governing the award of monetary benefits.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

